Exhibit 10(h)

 

STOCK OPTION AGREEMENT made as of the      day of                 , 201  by and
between CANTEL MEDICAL CORP. , a Delaware corporation with principal offices
located at 150 Clove Road, Little Falls, New Jersey 07424 (the “Company”), and
                               (the “Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, the Optionee is, on the date hereof, an employee or a non-employee
member of the Board of Directors of the Company or of a Subsidiary of the
Company; and

 

WHEREAS, the Company wishes to grant to Optionee an option to purchase shares of
the Company’s Common Stock pursuant to the Company’s 2006 Equity Incentive Plan
(the “Plan”); and

 

WHEREAS, the Board of Directors of the Company or the Committee under the Plan
has authorized the grant of a stock option to the Participant;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Company, pursuant to
the Plan, hereby grants the Optionee the option to acquire shares of the Common
Stock of the Company upon the following terms and conditions:

 

1.             GRANT OF OPTION.

 

(a)           The Company hereby grants to the Optionee the right and option
(the “Option”) to purchase up to              shares of Common Stock, par value
$.10 per share, of the Company (the “Shares”), to be issued upon the exercise
hereof, fully paid and non-assessable, during the following periods (subject to
Section 1(d) below):

 

(i)            No Shares may be purchased prior to the first anniversary of the
date hereof;

 

(ii)                                Up to            Shares may be purchased on
or after the first anniversary of the date hereof;

 

(iii)                            Up to an additional            Shares may be
purchased on or after the second anniversary of the date hereof; and

 

(iv)                               Up to an additional            Shares may be
purchased on or after the third anniversary of the date hereof.

 

(b)           The Option granted hereby shall expire and terminate at 5:00 p.m.
local time in New York, New York on the fifth anniversary of the date hereof
(the “Expiration Date”) at which time the Optionee shall have no further right
to purchase any Shares not then purchased.

 

--------------------------------------------------------------------------------


 

(c)           The Option is not intended to qualify as an Incentive Stock Option
within the meaning of Section 422 of the Internal Revenue Code.

 

(d)           The vesting schedule under Section 1(a) above shall be subject to
the terms of any employment agreement, severance agreement or similar agreement
between the Optionee and the Company (or a Subsidiary of the Company) and any
long term incentive plan of the Company that covers the vesting of the Options. 
In addition, the Committee (as defined in the Plan) will have the right, in its
sole discretion, to accelerate the vesting schedule under Section 1(a) above, in
whole or in part.

 

2.             EXERCISE PRICE; WITHHOLDING TAXES.

 

(a)           The exercise price of the Option shall be $     per Share, and
shall be payable (i) in cash by wire transfer or personal, certified or bank
check); or (ii) by the transfer to the Company of whole Shares that are already
owned by the Optionee with a fair market value (determined under the Plan) equal
to the exercise price of the Shares issuable upon exercise of the Option (or
partly in cash and partly in such Shares); provided, however, that the Company
shall not be required to deliver (or make available) Shares with respect to
which an Option is exercised until the Company has confirmed the receipt of good
and available funds in payment of the exercise price thereof as well as any
required tax withholding obligation.  In addition to the foregoing, payment of
the exercise price may be made by delivery to the Company by the Optionee of an
executed exercise form, together with irrevocable instructions to a
broker-dealer to sell or margin a sufficient portion of the Shares covered by
the Option and deliver the sale or margin loan proceeds directly to the Company
(sufficient to pay the exercise price and tax withholding obligation).  In
addition, at the request of the Optionee as set forth on his or her executed
exercise form, the Company is authorized to settle all or part of any Option by
delivering to the Optionee Shares having a fair market value (determined under
the Plan) equal to the product of the excess of the fair market value of one
Share (determined under the Plan), over the Option exercise price, multiplied by
the number of Shares with respect to which the Optionee proposes to exercise the
Option.  The Company shall pay all original issue or transfer taxes on the
exercise of the Option.

 

(b)           To permit the Company to comply with all applicable federal and
state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all federal and state payroll, income or other
taxes required to be withheld by the Company with respect to any exercise of the
Option made hereunder (the “Required Withholdings”) are so withheld. If the
Company is unable to withhold the same, the Optionee hereby agrees to pay the
Required Withholdings to the Company promptly upon demand therefore.

 

3.             EXERCISE OF OPTION.  The Optionee shall notify the Company by
registered or certified mail, return receipt requested, addressed to its
principal office, as to the number of Shares which he desires to purchase under
the Option, which notice shall be accompanied by payment of the Option exercise
price therefore as specified in Paragraph 2 above.  As soon as practicable after
the receipt of such notice, the Company shall, at its principal office or
another

 

2

--------------------------------------------------------------------------------


 

mutually convenient location, tender to the Optionee certificates issued in the
Optionee’s name evidencing the Shares purchased by the Optionee hereunder.

 

4.             CONDITIONS OF EXERCISE.

 

(a)           The Optionee shall have the right to exercise the Option only
while he shall be in the full-time employ of the Company or any of its
Subsidiaries, except that if the Optionee’s employment shall be terminated for
any reason other than his death or Disability or for “Cause”, the Option may be
exercised at any time within three (3) months after the date of termination but
only to the extent that it was exercisable on such date of termination and in no
event after the Expiration Date.

 

(b)           If the Optionee shall die or become Disabled while in the employ
of the Company or any of its Subsidiaries, this Option may be exercised, to the
extent exercisable on the date of the Optionee’s death or Disability, by his
executor, administrator or other person at the time entitled by law to his
rights under this Option, at any time within twelve (12) months after the date
of termination of the Optionee’s employment due to death or Disability, but in
no event after the Expiration Date.

 

5.             NON-ASSIGNABILITY OF OPTION.  The Optionee may not give, grant,
sell, exchange, transfer legal title, pledge, assign or otherwise encumber or
dispose of the Option herein granted or any interest therein, otherwise than by
will or the laws of descent and distribution and, except as provided in
Paragraph 4(b) hereof, the Option may be exercisable only by the Optionee.

 

6.             SECURITIES LAWS.  By accepting the Option, the Optionee agrees
for himself, his heirs and legatees not to sell or otherwise transfer any and
all Shares purchased upon the exercise thereof except in compliance with the
applicable provisions of the Securities Act of 1933, as amended from time to
time (the “Act”) and any other applicable legal requirements.  Further, Optionee
agrees that if the Optionee’s sale of the Shares is at any time not covered by
an effective registration statement under the Act (it being agreed that the
Company will use its commercially reasonable best efforts to cause a
registration statement (so long as such registration statement may be filed on
Form S-8 or any substantially similar successor form) to be in effect during any
period in which the same may be required in order to permit the Optionee to sell
the Shares in the public market), the Company may require the Optionee to make
such representations and agreements and furnish such information, and the
Company may take such additional actions, in each case, as the Company may in
its reasonable discretion deem necessary or desirable to assure compliance by
the Company, on terms acceptable to the Company, with the provisions of the Act
and any other applicable legal requirements, including but not limited to the
placing of a “stop transfer” order with respect to such Shares with its transfer
agent and the placing of an appropriate restrictive legend on the
certificate(s) evidencing such Shares in substantially the following form:

 

“The sale of the securities represented by this certificate has not been
registered under the Securities Act of 1933, and may not be sold or transferred
in the absence of an effective Registration Statement covering such sale or
transfer under the Securities Act of

 

3

--------------------------------------------------------------------------------


 

1933 or an opinion of counsel to the Company that registration is not required
under said Act. In the event that a Registration Statement becomes effective
covering the securities or counsel to the Company delivers a written opinion
that registration is not required under said Act, this certificate may be
exchanged for a certificate free from this legend.”

 

7.             RESTRICTION ON ISSUANCE OF SHARES.  If at any time the Company
shall reasonably determine that the listing, registration or qualification of
the Shares subject to this Option upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, are necessary or desirable in connection with the issuance or purchase of
the Shares subject thereto, this Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company. 
The Optionee shall have no rights against the Company if this Option is not
exercisable by virtue of the foregoing provision.

 

8.             NO RIGHTS AS SHAREHOLDERS.  The Optionee shall have no rights as
a shareholder in respect of the Shares as to which the Option shall not have
been exercised and payment made as herein provided.

 

9.             EFFECT UPON EMPLOYMENT.  This Agreement does not give nor shall
it be construed as giving the Optionee any right to continued employment by the
Company or any of its subsidiaries.

 

10.          2006 EQUITY INCENTIVE PLAN.  The Option evidenced by this Agreement
is granted pursuant to the Plan, a copy of which Plan has been made available to
the Optionee and is hereby incorporated into this Agreement.  This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan. 
All defined terms of the Plan shall have the same meaning when used in this
Agreement.  The Plan governs this Award and, in the event of any questions as to
the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

 

11.          BINDING EFFECT.  Except as herein otherwise expressly provided,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their legal representatives and assigns.

 

12.          GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey applicable to agreements
made and to be performed wholly within the State of New Jersey.

 

13.          COUNTERPARTS.  This Agreement may be executed in duplicate
counterparts, each of which when so executed shall be deemed to be an original
and both of which when taken together shall constitute one and the same
instrument. Either Party may execute this Agreement by facsimile or PDF
signature.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

By:

 

 

 

 

 

 

Optionee

 

5

--------------------------------------------------------------------------------